t c memo united_states tax_court dougal c and diane n macdonald petitioners v commissioner of internal revenue respondent docket no 12652-07l filed date william e taggart jr for petitioners jeremy l mcpherson for respondent memorandum opinion marvel judge pursuant to rule respondent moved to dismiss the remaining part of this case which seeks a review of respondent’s determination under sec_6330 to proceed with 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended collection regarding petitioners’ unpaid federal_income_tax liability for on the ground of mootness for the reasons that follow we shall grant respondent’s motion background petitioners petitioned this court to review a notice_of_determination that respondent issued pursuant to sec_6330 with respect to petitioners’ income_tax liabilities for and a decision letter concerning an equivalent_hearing that respondent issued with respect to petitioners’ income_tax liabilities for and respondent filed a motion to dismiss for lack of jurisdiction that part of the case involving and and a motion to dismiss on grounds of mootness that part of the case involving in macdonald v commissioner tcmemo_2009_63 we held that respondent’s motions should be granted and we issued an appropriate order 2macdonald v commissioner tcmemo_2009_63 was filed on date on date the court_of_appeals for the second circuit issued its opinion in 571_f3d_215 2d cir vacating and remanding tcmemo_2006_273 in which we held that we did not have jurisdiction to consider the taxpayer’s abatement claim under sec_6404 and that the taxpayer’s sec_6330 proceeding insofar as it sought refund of an overpayment must be dismissed as moot the court_of_appeals liberally construed the pro_se taxpayer’s brief on appeal to assert an issue regarding our jurisdiction to consider the taxpayer’s abatement claim it held that we had jurisdiction to decide the taxpayer’s abatement claim because the taxpayer had adequately raised the abatement issue during the sec_6330 hearing before the agency the notice_of_determination which did not grant the taxpayer an abatement was the secretary’s final_determination not to abate interest under sec_6404 continued the only part of the case that remained at issue following the issuance of the order involved petitioners’ income_tax_liability for this division of the court retained jurisdiction on date respondent moved to dismiss the remaining portion of the case involving petitioners’ income_tax_liability for on the ground of mootness specifically respondent asserted that petitioners had paid all of their income_tax_liability including additions to tax penalties and interest with respect to after they filed their petition accordingly respondent argues that there is no remaining case or continued and the taxpayer filed a timely appeal of the determination within the time required by sec_6404 in contrast in this case respondent issued notices of intent to levy with respect to and on date petitioners did not timely request a sec_6330 hearing as a result petitioners were not entitled to nor did they receive a sec_6330 hearing for those years respondent provided an equivalent_hearing and issued a decision letter concerning equivalent_hearing upholding the proposed levy with respect to and a decision letter concerning equivalent_hearing under sec_6330 is not a determination under sec_6330 and does not confer jurisdiction upon this court see 123_tc_1 affd 412_f3d_819 7th cir petitioners asserted for the first time in a supplemental opposition to respondent’s motion to dismiss for lack of jurisdiction that we had jurisdiction under sec_6404 as an alternative basis for avoiding dismissal with respect to taxable years and however the record does not establish that petitioners submitted a claim_for_abatement of interest pursuant to sec_6404 with respect to and or that respondent made a determination pursuant to sec_6404 and h by reason of the above respondent did not make a determination with respect to and within the meaning of sec_6330 or sec_6404 and the requirements of sec_6404 have not been satisfied controversy with respect to to sustain this court’s jurisdiction and that the petition insofar as related to that year should be dismissed although petitioners agree that they do not have an unpaid federal_income_tax liability for they object to respondent’s motion discussion sec_6330 provides that the commissioner may not levy on a taxpayer’s property or rights to property unless he has first notified the taxpayer in writing of his right to a collection_due_process_hearing if the taxpayer timely requests a hearing pursuant to sec_6330 the hearing shall be held before an impartial officer of the internal_revenue_service office of appeals appeals_office sec_6330 a taxpayer may raise any relevant issue during the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 a taxpayer may also challenge the existence or amount of the underlying liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 following the collection_due_process_hearing the appeals_office shall issue a determination sec_301 e q a-e8 proced admin regs sec_6330 provides that this court has jurisdiction to review an appeals_office determination however the tax_court is a court of limited jurisdiction sec_7442 and we may exercise jurisdiction only to the extent expressly authorized by congress 85_tc_527 in general our jurisdiction under sec_6330 is limited to reviewing whether the commissioner’s proposed collection activity is appropriate 126_tc_1 ordinarily once the commissioner concedes that there is no unpaid liability for a disputed year upon which a collection action could be based a proceeding filed in this court pursuant to sec_6330 is moot id gerakios v commissioner tcmemo_2004_203 chocallo v commissioner tcmemo_2004_152 the dismissal of a case for mootness is premised upon a well-established principle that the exercise of the federal judicial power4 is limited to cases and controversies 97_tc_180 mootness is a 3our standard of review varies depending on whether the underlying liability was properly at issue in the collection_due_process_hearing where the underlying liability was properly at issue we review the commissioner’s determination de novo where the underlying liability was not properly at issue we review the determination for abuse_of_discretion 114_tc_604 4although the tax_court is an art i rather than an art iii court the supreme court has held that the tax_court exercises judicial power 501_us_868 jurisdictional question since article iii sec_2 of the constitution limits the jurisdiction of the federal judicial system to cases and controversies affd 983_f2d_868 8th cir see also 440_us_625 a case is moot when the issues presented are no longer live or the parties lack a legally cognizable interest in the outcome 206_f3d_920 9th cir a controversy must be real and substantial involving a claim for specific relief for our purposes a case filed pursuant to sec_6330 is moot if the federal_income_tax liability that the commissioner is attempting to collect has been paid in full so that no collection action is appropriate see greene-thapedi v commissioner supra in greene-thapedi the commissioner offset the taxpayer’s overpayment against the taxpayer’s liability resulting in full payment of the liability id pincite the taxpayer moved to amend her petition to include her claim that the commissioner incorrectly offset the overpayment against the liability and that the commissioner should refund the overpayment but we denied the motion on the ground that we did not have jurisdiction to review the taxpayer’s refund claim id we explained petitioner’s claim for a refund arises if at all under sec_6330 as an outgrowth of her challenge to the existence and amount of her underlying tax_liability pursuant to sec_6330 however whatever right petitioner may have to challenge the existence and amount of her underlying tax_liability in this proceeding arises only in connection with her challenge to the proposed collection action inasmuch as the proposed levy is moot petitioner has no independent basis to challenge the existence or amount of her underlying tax_liability in this proceeding id pincite fn ref omitted we did not however categorically rule out the possibility that we might have to consider in a sec_6330 proceeding whether the taxpayer had paid more than was owed where such a determination was necessary for a correct and complete determination of whether the proposed collection action should proceed as we explained conceivably there could be a collection action review proceeding where the proposed collection action is not moot and where pursuant to sec_6330 the taxpayer is entitled to challenge ‘the existence or amount of the underlying tax liability’ id pincite n petitioners argue this is such a case that is petitioners argue that since the existence or amount of their federal_income_tax liability was properly at issue in the collection_due_process_hearing we have jurisdiction to determine the existence or amount of the liability pursuant to sec_6330 and d petitioners suggest that while payment or collection of a liability described in sec_6330 renders moot all issues relating to the propriety of respondent’s proposed collection action the question remains whether the liability was properly assessed we disagree petitioners misread our holdings in greene-thapedi v commissioner supra gerakios v commissioner supra and chocallo v commissioner supra in each of those cases we held that where there was no unpaid liability upon which a levy could be based the case was moot even the hypothetical example we contemplated in greene-thapedi v commissioner supra pincite n presupposed an unpaid liability with respect to which the commissioner could levy where as here the commissioner concedes there is no unpaid liability for a tax_year to collect by levy or other collection action there is simply no justiciable case or controversy and the case in respect of that year is moot county of los angeles v davis supra pincite west v secy of the dot supra pincite we recognize that our position may cause hardship and inefficiency in some circumstances nevertheless as discussed above the tax_court is a court of limited jurisdiction and the court cannot expand its jurisdiction under sec_6330 beyond what congress expressly authorized even where doing so might lessen taxpayers’ frustration or improve judicial efficiency in particular cases 5petitioners agree that their tax_liability has been fully paid we have considered the parties’ remaining arguments and to the extent not discussed above we find them to be irrelevant moot or without merit to reflect the foregoing an order of dismissal granting respondent’s motion will be entered 6petitioners argue that respondent should be sanctioned for filing the instant motion because the motion was filed notwithstanding the court’s instructions to file a status report before filing any further motions petitioners misread our order of date in which we ordered the parties to file a written status report or submit a stipulated decision on or before date or respondent shall file an appropriate motion before that date respondent’s motion is an appropriate motion thus we find no merit in petitioners’ argument
